Exhibit 10.7

 

[eximg01.jpg]

 

 

 

March 29, 2019

 

Kona Grill Inc.
15059 N. Scottsdale Rd. Suite 300

Scottsdale, AZ 85254

 

Dear Board of Directors:

 

This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal North America, LLC (“A&M”) and Kona Grill Inc. and its
subsidiaries, and its assigns and successors (the “Company”), including the
scope of the services to be performed and the basis of compensation for those
services. Upon execution of this letter by each of the parties below and receipt
of the retainer described below, this letter will constitute an agreement
between the Company and A&M (the “Agreement”).

 

1.

Description of Services

 

 

(a)

Officers. In connection with this engagement, A&M shall make available to the
Company:

 

 

(i)

Jonathan M. Tibus to serve as the Chief Executive Officer (the “CEO”);

 

 

(ii)

Christopher J. Wells to serve as the Chief Restructuring Officer (the “CRO”);
and

 

 

(iii)

One full time staff person to assist the CEO and CRO in their respective duties.

 

 

(iv)

Mr. Tibus’ and Mr. Wells’ appointments as CEO and CRO shall be effective as of
April 17, 2019. Prior to such date Mr. Tibus and Mr. Wells shall serve in a
consulting capacity to the Company with respect to the activities described in
items (ii) through (x) of subpart (b) of this Section 1.

 

 

(v)

Upon the mutual agreement of A&M and the Board or Board Representative (as
defined below), A&M will provide additional employees of A&M and/or its
affiliates and wholly-owned subsidiaries (“Additional Personnel”) as required
(collectively, with Mr. Tibus, Mr. Wells, and staff person, the “Engagement
Personnel”), to assist in the execution of the duties as set forth more fully
herein.

 

 

[eximg02.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Kona Grill Inc.
March 29, 2019

 

 

(b)

Duties.

 

 

(i)

The CEO will perform those duties in a professional and workmanlike manner
consistent with a Chief Executive Officer and with industry standards for
professionals in similar positions. Additionally, it is anticipated that the
Engagement Personnel, as required, will perform activities that may include the
following

 

 

(ii)

Perform a financial review of the Company, including but not limited to a review
and assessment of financial information that has been, and that will be,
provided by the Company to its creditors, including without limitation its short
and long-term projected cash flows and operating performance;

 

 

(iii)

Assist in the identification (and implementation) of cost reduction and
operations improvement opportunities;

 

 

(iv)

Assist the Company with cash management including the development and
maintenance of a 13-week cash flow forecast, creation of a DIP/ Cash Collateral
budget as necessary, and preparation of reports and analyses to manage cash
commitments and disbursements;

 

 

(v)

Monitor daily cash allocation and cash management/AP processes; assist
management with cash maximization strategies;

 

 

(vi)

Communicate with the Company’s stakeholders, including but not limited to
vendors, customers, employees, lenders, creditor committees, Court officials,
attorneys and other service providers, as required;

 

 

(vii)

Assist the Company with issues related to its financing, sale and reorganization
efforts, including assistance in preparation of reports and liaison with
creditors;

 

 

(viii)

If requested, formulate and assist with the execution of a restructuring and/or
reorganization plan, including preparation of a liquidation analysis and claims
anlayses;

 

 

(ix)

Assist the Company with the formulation and execution of any communication plan
regarding any strategic alternative pursued;

 

 

(x)

Assist the Company and their counsel in contingency planning;

 

 

(c)

The Engagement Personnel shall perform such other services as requested or
directed by the board of the directors of the Company (the “Board”), the
Company’s Strategic Alternatives Committee (the “Committee”), Shawn Hassel in
his capacity as a representative of the Board and the Committee (the “Board
Representative”) or such other Company personnel as authorized by the Board or
Committee, and agreed to by A&M that is not duplicative of work others are
performing for the Company.

 

-2-

--------------------------------------------------------------------------------

 

 

Kona Grill Inc.
March 29, 2019

 

 

(d)

The Engagement Personnel shall report to the Board or other applicable
designees, as directed by the Board or Board Representative and, at the request
of the Board or Board Representative, will make recommendations to and consult
with the Board and the Committee.

 

 

(e)

The Engagement Personnel will continue to be employed, by A&M and, while
rendering services to the Company, will continue to work with other personnel at
A&M in connection with unrelated matters that will not unduly interfere with the
services rendered by the Engagement Personnel pursuant to this Agreement. With
respect to the Company, however, the Engagement Personnel shall operate under
the direction of the Board. The Engagement Personnel do not have authority to
bind the Company without the prior approval of the Board or the Board
Representative. Except for fraud, gross negligence and willful misconduct, A&M
shall have no liability to the Company for any acts or omissions of the
Engagement Personnel related to the performance or non-performance of services
at the direction of the Board, Committee and/or Board Representative and
consistent with the requirements of the Engagement and this Agreement.

 

 

(f)

In connection with the services to be provided hereunder, from time to time A&M
may utilize the services of employees of its affiliates and subsidiaries as
Engagement Personnel. Such affiliates and subsidiaries are wholly owned by A&M’s
parent company and employees

 

2.

Information Provided by Company and Forward Looking Statements. The Company
shall use all reasonable efforts to: (i) provide the Engagement Personnel with
access to management and other representatives of the Company; and (ii) to
furnish all data, material, and other information concerning the business,
assets, liabilities, operations, cash flows, properties, financial condition and
prospects of the Company that Engagement Personnel reasonably request in
connection with the services to be provided to the Company. The Engagement
Personnel shall rely, without further independent verification, on the accuracy
and completeness of all publicly available information and information that is
furnished by or on behalf of the Company and otherwise reviewed by Engagement
Personnel in connection with the services performed for the Company. The Company
acknowledges and agrees that the Engagement Personnel are not responsible for
the accuracy or completeness of such information and shall not be responsible
for any inaccuracies or omissions therein. A&M and Engagement Personnel are
under no obligation to update data submitted to them or to review any other
areas unless specifically requested by the Board to do so.

 

You understand that the services to be rendered by the Engagement Personnel may
include the preparation of projections and other forward-looking statements, and
numerous factors can affect the actual results of the Company’s operations,
which may materially and adversely differ from those projections. In addition,
Engagement Personnel will be relying on information provided by the Company in
the preparation of those projections and other forward-looking statements.

 

-3-

--------------------------------------------------------------------------------

 

 

Kona Grill Inc.
March 29, 2019

 

3.

Limitation of Duties. Neither A&M, nor the Engagement Personnel make any
representations or guarantees that, inter alia, (i) an appropriate restructuring
proposal or strategic alternative can be formulated for the Company, (ii) any
restructuring proposal or strategic alternative presented to the Company’s
management or the Board will be more successful than all other possible
restructuring proposals or strategic alternatives, (iii) restructuring is the
best course of action for the Company, or (iv) if formulated, that any proposed
restructuring plan or strategic alternative will be accepted by any of the
Company’s creditors, shareholders and other constituents. Further, neither A&M,
nor the Engagement Personnel, assume any responsibility for the Company’s
decision to pursue, or not pursue any business strategy, or to effect, or not to
effect any transaction. The Engagement Personnel shall be responsible for
implementation only of the restructuring proposal or alternative approved by the
Board and only to the extent and in the manner authorized and directed by the
Board.

 

4.

Compensation.

 

 

(a)

A&M will receive weekly compensation for the services of three initial
Engagement Personnel (Tibus, Wells, 1 Support Staff) based on hourly rates (see
below) not to exceed a fixed monthly fee, per person, as follows:

 

 

(b)

A&M’s hourly rates for Engagement Personnel is based on the following:

 

  Jonathan Tibus $975 per hour   Chris Wells  $900 per hour         Other
Engagement Personnel, if necessary:   Managing Directors $875-1,100   Directors
$675-850   Analysts/Associates  $400-650

   

 

(c)

Courtesy Discount and fee cap: For this engagement, A&M will discount the above
rates by 10% and provide an initial, one-time fee discount of $60,000 . In
addition, all fees will be subject to the following monthly limits:

 

  Jonathan Tibus Not to exceed $150,000 in any month   Chris Wells Not to exceed
$120,000 in any month   Total fees Not to exceed $390,000 in the aggregate in
any month.

          

Such rates shall be subject to adjustment annually at such time as A&M adjusts
its rates generally, however, in no event shall A&M’s total monthly fees exceed
$390,000. All fees and expenses will be billed on a biweekly basis or, at A&M’s
discretion, more frequently. Invoices will be payable in arrears immediately
upon invoice.

 

-4-

--------------------------------------------------------------------------------

 

 

Kona Grill Inc.
March 29, 2019

 

 

(d)

In addition to the hourly compensation, A&M is eligible for incentive
compensation in the amount of $100,000 (the “Incentive Fee”) to be considered
upon the earlier of (x) the consummation of a Chapter 11 plan of reorganization;
and (y) the sale, transfer, or other disposition of all or a substantial portion
of the assets or equity of the Company in one or more transactions. Payment of
the Incentive fee will be at the sole discretion of the Board.

 

 

(e)

To the extent staffing changes would result in additional personnel required,
the fixed amount above would be augmented after discussion and approval of the
Board;

 

 

(f)

In addition, A&M will be reimbursed for its reasonable out-of-pocket expenses
incurred in connection with this assignment, such as travel, lodging,
duplicating, messenger and telephone charges.

 

 

(g)

The Company shall promptly remit to A&M a retainer in the amount of $180,000,
which shall be credited against any amounts due at the termination of this
engagement and returned upon the satisfaction of all obligations hereunder.

 

5.

Termination.

 

 

(a)

This Agreement will apply from the commencement of the services referred to in
Section 1 and may be terminated with immediate effect by either party without
cause by written notice to the other party.

 

 

(b)

A&M normally does not withdraw from an engagement unless the Company
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for A&M to continue
performance of the engagement, or other just cause exists.    

 

 

(c)

On termination of the Agreement, any fees and expenses due to A&M shall be
remitted promptly (including fees and expenses that accrued prior to but are
invoiced subsequent to such termination). 

 

 

(d)

The provisions of this Agreement that give the parties rights or obligations
beyond its termination shall survive and continue to bind the parties.

 

6.

No Audit. Company acknowledges and agrees that A&M and Engagement Personnel are
not being requested to perform an audit, review or compilation, or any other
type of financial statement reporting engagement that is subject to the rules of
the AICPA, SEC or other state or national professional or regulatory body.

 

7.

No Third Party Beneficiary. The Company acknowledges that all advice (written or
oral) provided by A&M and the Engagement Personnel to the Company in connection
with this engagement is intended solely for the benefit and use of the Company
(limited to its Board and management) in considering the matters to which this
engagement relates. The Company agrees that no such advice shall be used for any
other purpose or reproduced, disseminated, quoted or referred to at any time in
any manner or for any purpose other than accomplishing the tasks referred to
herein without A&M’s prior approval (which shall not be unreasonably withheld),
except as required by law.

 

-5-

--------------------------------------------------------------------------------

 

 

Kona Grill Inc.
March 29, 2019

 

8.

Conflicts. A&M is not currently aware of any relationship that would create a
conflict of interest with the Company or those parties-in-interest of which you
have made us aware. However, we note that note that Shawn Hassel a member of the
Board and Chairman of the Committee (who introduced A&M to this opportunity) is
a prior Managing Director with A&M.  Mr. Hassel left full time employment with
A&M in 2015. Since his departure, A&M’s parent company (Alvarez & Marsal
Holdings, LLC (“A&M Holdings)) has made periodic payments to Mr. Hassel of
amounts owed to him (plus interest) for the repurchase of his membership
interests he held in A&M Holdings, in accordance with the terms of A&M Holdings
limited liability company agreement.  On March 8, 2019, A&M Holdings paid the
entire amount then outstanding for such interests in order to (a) reduce its
interest exposure for future payments and (b) avoid having any financial
obligation to Mr. Hassel when engaged in any matter in which he is involved.

 

Because A&M and its affiliates and subsidiaries comprise a consulting firm (the
“Firm”) that serves clients on an international basis in numerous cases, both in
and out of court, it is possible that the Firm may have rendered or will render
services to, or have business associations with, other entities or people which
had or have or may have relationships with the Company, including creditors of
the Company. The Firm will not be prevented or restricted by virtue of providing
the services under this Agreement from providing services to other entities or
individuals, including entities or individuals whose interests may be in
competition or conflict with the Company’s, provided the Firm makes appropriate
arrangements to ensure that the confidentiality of information is maintained.

 

9.

Confidentiality/Non-Solicitation.

 

A&M and Engagement Personnel shall keep as confidential all non-public
information received from the Company in conjunction with this engagement,
except: (i) as requested by the Company or its legal counsel; (ii) as required
by legal proceedings; or (iii) as reasonably required in the performance of this
engagement. All obligations as to non-disclosure shall cease as to any part of
such information to the extent that such information is, or becomes, public
other than as a result of a breach of this provision. The Company, on behalf of
itself and its subsidiaries and affiliates and any person which may acquire all
or substantially all of its assets agrees that, until two (2) years subsequent
to the termination of this engagement, it will not solicit, recruit, hire or
otherwise engage any employee of A&M or any of its affiliates who worked on this
engagement while employed by A&M or its affiliates (“Solicited Person”). Should
the Company or any of its subsidiaries or affiliates or any person who acquires
all or substantially all of its assets extend an offer of employment to or
otherwise engage any Solicited Person and should such offer be accepted, A&M
shall be entitled to a fee from the Company equal to the Solicited Person’s
hourly client billing rate at the time of the offer multiplied by 4,000 hours
for a Managing Director, 3,000 hours for a Senior Director and 2,000 hours for
any other A&M employee. The Company acknowledges and agrees that this fee fairly
represents the loss that A&M will suffer if the Company breaches this provision.
The fee shall be payable at the time of the Solicited Person’s acceptance of
employment or engagement.

 

-6-

--------------------------------------------------------------------------------

 

 

10.

Indemnification/Limitations on Liability. The Company shall indemnify the
Engagement Personnel acting as officers (the “Indemnified Professionals”) to the
same extent as the most favorable indemnification it extends to its officers or
directors, whether under the Company’s bylaws, its certificate of incorporation,
by contract or otherwise, and no reduction or termination in any of the benefits
provided under any such indemnities shall affect the benefits provided to the
Indemnified Professionals. The Indemnified Professionals shall be covered as
officers under the Company’s existing director and officer liability insurance
policy. As a condition of A&M accepting this engagement, a Certificate of
Insurance evidencing such coverage shall be furnished to A&M prior to the
effective date of this Agreement The Company shall give thirty (30) days’ prior
written notice to A&M of cancellation, non-renewal, or material change in
coverage, scope, or amount of such director and officer liability policy. The
Company shall also maintain such insurance coverage for the Indemnified
Professionals for a period of not less than three years following the date of
the termination of the Indemnified Professionals’ services hereunder. The
provisions of this section are in the nature of contractual obligations and no
change in applicable law or the Company’s charter, bylaws or other
organizational documents or policies shall affect the Indemnified Professionals’
rights hereunder. The attached indemnity and limitation on liability provisions
are incorporated herein and the termination of this agreement or the engagement
shall not affect those provisions, which shall remain in full force and effect.

 

11.

Joint and Several Liability

 

The Company and each of its subsidiaries (“Company Entities”) hereby acknowledge
and agree that they are each jointly and severally liable to A&M and its
affiliates for all of the Company's representations, warranties, covenants,
liabilities and obligations set forth in the Agreement. Any beneficiary of this
agreement may seek to enforce any of its rights and remedies hereunder against
any or all Company Entities in any order at any time in its sole discretion.

 

12.

Miscellaneous. This Agreement (together with the attached indemnity provisions),
including, without limitation, the construction and interpretation thereof and
all claims, controversies and disputes arising under or relating thereto, shall
be governed and construed in accordance with the laws of the State of New York,
without regard to principles of conflict of law that would defer to the laws of
another jurisdiction. The Company and A&M agree to waive trial by jury in any
action, proceeding or counterclaim brought by or on behalf of the parties hereto
with respect to any matter relating to or arising out of the engagement or the
performance or non-performance of A&M hereunder. The Company and A&M agree, to
the extent permitted by applicable law, that any Federal Court sitting within
the Southern District of New York shall have exclusive jurisdiction over any
litigation arising out of this Agreement; to submit to the personal jurisdiction
of the Courts of the United States District Court for the Southern District of
New York; and to waive any and all personal rights under the law of any
jurisdiction to object on any basis (including, without limitation,
inconvenience of forum) to jurisdiction or venue within the State of New York
for any litigation arising in connection with this Agreement. Notwithstanding
anything herein to the contrary, in the event the Company commences a proceeding
under the Bankruptcy Code, any and all disputes arising out of this Agreement
shall be subject to the exclusive jurisdiction of the court overseeing said
bankruptcy proceeding.

 

-7-

--------------------------------------------------------------------------------

 

 

Kona Grill Inc.
March 29, 2019

 

This Agreement shall be binding upon A&M and the Company, their respective
heirs, successors, and assignees, and any heir, successor, or assignee of a
substantial portion of A&M’s or the Company’s respective businesses and/or
assets, including any Chapter 11 Trustee. This Agreement incorporates the entire
understanding of the parties with respect to the subject matter hereof and may
not be amended or modified except in writing executed by the Company and A&M.
Notwithstanding anything herein to the contrary, A&M may reference or list the
Company’s name and/or logo and/or a general description of the services in A&M’s
marketing materials, including, without limitation, on A&M’s website.

 

 

 

If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

 

  Very truly yours,         Alvarez & Marsal North America, LLC                
    By:  /s/ Jonathan Tibus                                                    
              Jonathan M. Tibus     Managing Director

 

 

  Accepted and agreed:         Kona Grill Inc., on behalf of itself and its
subsidiaries         By: /s/ Christi Hing                                    
Title: Christi Hing, CFO

 

-8-

--------------------------------------------------------------------------------

 

 

INDEMNIFICATION AND LIMITATION ON LIABILITY AGREEMENT

 

This indemnification and limitation on liability agreement is made part of an
agreement, dated March 29, 2019 (which together with any renewals, modifications
or extensions thereof, is herein referred to as the "Agreement") by and between
Alvarez & Marsal North America, LLC ("A&M”) and Kona Grill Inc. together with
its subsidiaries (jointly and severally, the “Company”), for services to be
rendered to the Company by A&M.

 

A.     The Company agrees to indemnify and hold harmless each of A&M, its
affiliates and their respective shareholders, members, managers, employees,
agents, representatives and subcontractors (each, an "Indemnified Party" and
collectively, the "Indemnified Parties") against any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including the costs
for counsel or others (including employees of A&M, based on their then current
hourly billing rates) in investigating, preparing or defending any action or
claim, whether or not in connection with litigation in which any Indemnified
Party is a party, or enforcing the Agreement (including these indemnity
provisions), as and when incurred, caused by, relating to, based upon or arising
out of (directly or indirectly) the Indemnified Parties' acceptance of or the
performance or nonperformance of their obligations under the Agreement;
provided, however, such indemnity shall not apply to any such loss, claim,
damage, liability or expense to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party's gross negligence or willful
misconduct. The Company also agrees that (a) no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement of A&M, except to the extent
that any such liability for losses, claims, damages, liabilities or expenses are
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Party's gross negligence or willful misconduct and (b) in no event will any
Indemnified Party have any liability to the Company for special, consequential,
incidental or exemplary damages or loss (nor any lost profits, savings or
business opportunity). The Company further agrees that it will not, without the
prior consent of an Indemnified Party, settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which such Indemnified Party seeks indemnification
hereunder (whether or not such Indemnified Party is an actual party to such
claim, action, suit or proceedings) unless such settlement, compromise or
consent includes an unconditional release of such Indemnified Party from all
liabilities arising out of such claim, action, suit or proceeding.

 

B.     These indemnification provisions shall be in addition to any liability
which the Company may otherwise have to the Indemnified Parties. In the event
that, at any time whether before or after termination of the engagement or the
Agreement, as a result of or in connection with the Agreement or A&M’s and its
personnel’s role under the Agreement, A&M or any Indemnified Party is required
to produce any of its personnel (including former employees) for examination,
deposition or other written, recorded or oral presentation, or A&M or any of its
personnel (including former employees) or any other Indemnified Party is
required to produce or otherwise review, compile, submit, duplicate, search for,
organize or report on any material within such Indemnified Party’s possession or
control pursuant to a subpoena or other legal (including administrative)
process, the Company will reimburse the Indemnified Party for its out of pocket
expenses, including the reasonable fees and expenses of its counsel, and will
compensate the Indemnified Party for the time expended by its personnel based on
such personnel’s then current hourly rate.

 

 

--------------------------------------------------------------------------------

 

 

Kona Grill Inc.
March 29, 2019

 

C.     If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify the Company with reasonable promptness; provided, however,
that any failure by such Indemnified Party to notify the Company will not
relieve the Company from its obligations hereunder, except to the extent that
such failure shall have actually prejudiced the defense of such action. The
Company shall promptly pay expenses reasonably incurred by any Indemnified Party
in defending, participating in, or settling any action, proceeding or
investigation in which such Indemnified Party is a party or is threatened to be
made a party or otherwise is participating in by reason of the engagement under
the Agreement, upon submission of invoices therefor, whether in advance of the
final disposition of such action, proceeding, or investigation or otherwise.
Each Indemnified Party hereby undertakes, and the Company hereby accepts its
undertaking, to repay any and all such amounts so advanced if it shall
ultimately be determined that such Indemnified Party is not entitled to be
indemnified therefor. If any such action, proceeding or investigation in which
an Indemnified Party is a party is also against the Company, the Company may, in
lieu of advancing the expenses of separate counsel for such Indemnified Party,
provide such Indemnified Party with legal representation by the same counsel who
represents the Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the Indemnified Party shall be entitled
to use separate counsel of its own choice, and the Company shall promptly
advance its reasonable expenses of such separate counsel upon submission of
invoices therefor. Nothing herein shall prevent an Indemnified Party from using
separate counsel of its own choice at its own expense. The Company will be
liable for any settlement of any claim against an Indemnified Party made with
the Company's written consent, which consent shall not be unreasonably withheld.

 

D.     .In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification, then the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, in connection with the statements, acts or omissions which
resulted in the losses, claims, damages, liabilities and costs giving rise to
the indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties'
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

 

-10-

--------------------------------------------------------------------------------

 

 

Kona Grill Inc.
March 29, 2019

 

E.     In the event the Company and A&M seek judicial approval for the
assumption of the Agreement or authorization to enter into a new engagement
agreement pursuant to either of which A&M would continue to be engaged by the
Company, the Company shall promptly pay expenses reasonably incurred by the
Indemnified Parties, including attorneys' fees and expenses, in connection with
any motion, action or claim made either in support of or in opposition to any
such retention or authorization, whether in advance of or following any judicial
disposition of such motion, action or claim, promptly upon submission of
invoices therefor and regardless of whether such retention or authorization is
approved by any court. The Company will also promptly pay the Indemnified
Parties for any expenses reasonably incurred by them, including attorneys' fees
and expenses, in seeking payment of all amounts owed it under the Agreement (or
any new engagement agreement) whether through submission of a fee application or
in any other manner, without offset, recoupment or counterclaim, whether as a
secured claim, an administrative expense claim, an unsecured claim, a
prepetition claim or a postpetition claim.

 

F.     Neither termination of the Agreement nor termination of A&M's engagement
nor the filing of a petition under Chapter 7 or 11 of the United States
Bankruptcy Code (nor the conversion of an existing case to one under a different
chapter) shall affect these indemnification provisions, which shall hereafter
remain operative and in full force and effect.

 

G.     .The rights provided herein shall not be deemed exclusive of any other
rights to which the Indemnified Parties may be entitled under the certificate of
incorporation or bylaws of the Company, any other agreements, any vote of
stockholders or disinterested directors of the Company, any applicable law or
otherwise.

 

 

 

 

Kona Grill, Inc., on behalf of itself

and its subsidiaries

 

 

 

 

By:      /s/ Christi Hing                           

 

ALVAREZ & MARSAL NORTH

AMERICA, LLC

 

 

 

 

By:   /s/ Jonathan Tibus                       

 

-11-